DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,7-11,13-17, 19-23,25-29 is/are rejected under 35 U.S.C. 35 USC § 102(a)(1) as being anticipated by Kaplanyan (US 20210125583).

Regarding claim 1, Kaplanyan teaches a processor( 1102 in Fig. 11), comprising: one or more circuits to train one or more neural networks( 620 in Fig. 6) based, at least in part, on two or more versions of an image( 610 in Fig. 6) , wherein each of the two or more versions of the image are to be synthetically generated independently ([0047], Sparse frames 610 may also be generated in this manner to create training samples for training the generator 620) .

Regarding claim 2, Kaplanyan teaches the processor of claim 1, wherein the two or more versions of the image are synthetically generated by a renderer and the two or more versions correspond to an initial resolution (610 in Fig. 6) and at least one output resolution (630, 670 in Fig. 6).

Regarding claim 3, Kaplanyan teaches the processor of claim 2, wherein the one or more neural networks are trained to perform real time upsampling (620 in Fig. 6), of input images at the initial resolution to one or more images at the at least one output resolution, using only synthetically-generated training data (610, 670 in Fig. 6).

Regarding claim 4, Kaplanyan teaches the processor of claim 3, wherein the one or more circuits are further to inject one or more rendering artifacts (650 in Fig. 6; [0051], the sparse motion vector may be generated by applying a mask (like the one described with reference to FIG. 5) to a dense motion vector) into the synthetically-generated training data during training of the one or more neural networks.

Regarding claim 5, Kaplanyan teaches the processor of claim 2, wherein the renderer is modified to be deterministic, and wherein the two or more versions include pixel-consistent versions of the image (All the frames in Fig. 6 don’t involve randomization, thus are deterministic).

claims 7-11,13-17, 19-23,25-29 recite the processor, system, method, and medium and training system of claim 1, 7, 13,19 and 25; since Kaplanyan also teaches a processor, system, method, and medium and training system (FIG. 10, 11), those claims are also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

Claims 6,12, 18,24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaplanyan in view of KANG (US 20200077023)

Regarding claims 6,12, 18,24 and 30, Kaplanyan teaches the processor, system, method, and medium and training system of claim 1, 7, 13,19 and 25, wherein the one or more circuits are further to generate reference images using several samples per pixel (630, 670 in Fig. 6).

Kaplanyan does not expressly teach reconstructed with a filter using a determined jitter offset.
 	However, KANG teaches reconstructed with a filter using a determined jitter offset ([0068], The motion values or parameters can include one or more motion vectors having a respective curve that is smoothed to remove errors such as jitter)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching for Kaplanyan and KANG, buy calculating the motion vector curves to remove jitter as taught by KANG in the motion vector calculation process in Kaplanyan.
One of ordinary skill would have been motivated for such combination in order “to reduce or counteract the identified motions in the frame” (KANG, [0068]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661